 
                                                                                Exhibit
10.1
 
THE WARRANT AMENDED BY THIS WARRANT MODIFICATION AGREEMENT AND ANY SECURITIES
ACQUIRED UPON THE EXERCISE OF SUCH WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.


________________________________________


WMS INDUSTRIES INC.


COMMON STOCK PURCHASE WARRANT MODIFICATION AGREEMENT


_________________________________________






This Common Stock Purchase Warrant Modification Agreement (this “Agreement”)
modifies the terms of that certain Common Stock Purchase Warrant issued by WMS
Industries Inc., a Delaware corporation (the “Company”), to HASBRO, INC.
(“Hasbro” or the “Warrantholder”) effective September 15, 2003 (the
“Warrant”).  Capitalized terms used in this Agreement and not defined herein
have the meanings set forth in the Warrant.  In consideration of the mutual
covenants and representations contained herein and other good and valuable
consideration, each of the Company and Hasbro agrees to the following
modifications to the Warrant:


1. Expiration Date.  The first paragraph of the Warrant is amended to delete the
phrase “on September 14, 2013 (the “Expiration Date”)” and substitute in place
thereof “on the Expiration Date (as defined below)” and to add the following
sentence at the end of such paragraph:
 
“Expiration Date” means December 31, 2018 or, solely in the event that the term
of that certain Gaming Device License Agreement dated as of April 1, 2009
between Hasbro and Hasbro International, Inc., as licensor, and WMS Gaming Inc.,
as licensee, is extended for the Extension Term (as defined in such Gaming
Device License Agreement), December 31, 2021.
 
2. Vesting of the Warrant. Section 1.1 of the Warrant is deleted in its entirety
and replaced with the following:
 
Vesting. The Warrant shall vest with respect to 20% of the Warrant Shares per
year commencing January 1, 2007 and continuing on each anniversary of January 1,
2007 until fully vested.
 


 
3. Representations and Warranties.  Each of Hasbro and the Company, severally
and not jointly, hereby represents and warrants solely with respect to itself as
follows:
 
3.1. This Agreement has been duly authorized and executed by it and is a valid
and binding obligation, respectively, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting the enforcement of creditors’
rights.
 
3.2. The execution, delivery and/or performance by it of this Agreement shall
not, by the lapse of time, the giving of notice or otherwise, constitute a
violation of any applicable law or a breach of any provision contained in such
party’s Certificate of Incorporation or Bylaws (each as amended, restated or
otherwise modified through the date hereof) or contained in any agreement,
instrument or document to which it is a party or by which it is bound.
 
3.3. No consent, approval, authorization or other order of any court, regulatory
body, administrative agency or other governmental body is required for the valid
execution or performance of any of its obligations hereunder.
 
4. Miscellaneous.
 
4.1. Entire Agreement.  This Agreement and the Warrant constitute the entire
agreement between the Company and the Warrantholder with respect to the subject
matter hereof and thereof.
 
4.2. Binding Effects; Benefits.  This Agreement shall inure to the benefit of
and shall be binding upon the Company and the Warrantholder and their respective
heirs, legal representatives, successors and assigns.  Nothing in this
Agreement, expressed or implied, is intended to or shall confer on any person
other than the Company and the Warrantholder, or their respective heirs, legal
representatives, successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
4.3. Section and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not be deemed to be a
part of this Agreement or to affect the meaning of interpretation of this
Agreement.
 
4.4. No Further Modifications.  Except as expressly set forth in this Agreement,
the terms of the Warrant remain in full force and effect in accordance with
their terms.
 
 
1


4.5. Further Assurances.  Each of the Company and the Warrantholder shall do and
perform all such further acts and things and execute and deliver all such other
certificates, instruments and documents as the Company or the Warrantholder may,
at any time and from time to time, reasonably request in connection with the
performance of any of the provisions of this Agreement.
 


 
IN WITNESS WHEREOF, each of the Company and Hasbro has caused this Agreement to
be signed by its duly authorized officer.




WMS INDUSTRIES INC.




By:  /s/ Orrin J. Edidin
Name: Orrin J. Edidin
Title: President




 
HASBRO, INC.





By: /s/ Brian Goldner
Name: Brian Goldner
Title: President and CEO


Dated:                      June 11, 2009


2

--------------------------------------------------------------------------------

